Citation Nr: 0911159	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of the current 30 percent 
disability rating.

2.  Entitlement to service connection for a chronic sinus 
disorder.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS), including as secondary to service-connected 
PTSD.

4.  Entitlement to service connection for a chronic sleep 
disorder.

5.  Entitlement to service connection for a chronic skin 
disorder, secondary to exposure to Agent Orange.

6.  Entitlement to service connection for a chronic bilateral 
knee disorder.

7.  Entitlement to service connection for a chronic bilateral 
arm disorder.

8.  Entitlement to service connection for tremors of the 
hands, secondary to Agent Orange, or service-connected 
malaria.

9.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In March 2007 the Board denied each of the claims as listed 
on the title page of this decision.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2008 Order, the Court granted the VA 
General Counsel's and Appellant's Joint Motion For Remand.  
The Board's decision was vacated and the Veteran's claim was 
remanded to the Board.  The Order called for the claim to be 
remanded so that the Veteran could be provided additional 
VCAA notification and for a contemporaneous orthopedic 
examination.  This development has been completed; the claims 
are before the Board once again.  

In January 2009 the RO also denied service connection for 
gastrointestinal (GI) conditions, to include gastroesophageal 
reflux disease (GERD), acid reflux, and hiatal hernia.  The 
Veteran was informed of this decision and his appellate 
rights in a letter that same month.  A statement of the case 
(SOC) was issued regarding the issue in February 2009, but 
the file before the Board does not contain a substantive 
appeal.  As such, the Board does not have jurisdiction of the 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Therefore, the Board will 
confine the discussion herein to the enumerated issues.


FINDINGS OF FACT

1.  For the entire period in question, PTSD has been 
manifested by some impairment in short term memory and some 
impairment of concentration. He also had some mild anxiety 
and sleep disturbances, but was able to sleep up to five 
hours per day. He has not demonstrated a flattened affect, 
problems with his speech patterns, panic attacks, difficulty 
in understanding complex commands, impaired judgment or 
abstract thinking.

2.  A continuing sinus disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any inservice event.

3.  IBS was not evident during service or until many years 
thereafter, is not shown to have been caused by any inservice 
event, and is not related to a service-connected disease or 
injury.

4.  A continuing sleep disorder was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any inservice event.

5.  A continuing skin disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any inservice event, including exposure to the 
defoliant Agent Orange.

6.  A continuing bilateral knee disorder was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any inservice event.  Arthritis 
was first shown years post-service.

7.  A continuing bilateral arm disorder was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any inservice event.

8.  Tremors of the hands were not evident during service or 
until many years thereafter, are not shown to have been 
caused by any inservice event, including exposure to Agent 
Orange, and are not related to a service-connected 
disability.

9.  A low back disorder was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any inservice event.  Arthritis was first shown 
years post-service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Code 9411 (2008).

2.  A chronic sinus disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  IBS was neither incurred in nor aggravated by service, 
and is unrelated to service connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310 (2008).

4.  A chronic sleep disorder was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  A chronic skin disorder was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

6.  A chronic bilateral knee disorder was neither incurred in 
nor aggravated by service, nor may arthritis of the knees be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

7.  A chronic bilateral arm disorder was neither incurred in 
nor aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

8.  Tremors of the hands were neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein, and are unrelated to service connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

9.  A low back disorder was neither incurred in nor 
aggravated by service, nor may arthritis of the lumbar spine 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in March 2004, 
June 2004, July 2004, October 2004, and February 2008) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the Veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The Veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in a November 2008 VCAA notice.  
Despite any deficiency in notice timing, the Board finds that 
the presumption of prejudice on VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
Veteran's contentions as well as the communications provided 
to the Veteran by the VA, it is reasonable to expect that he 
understands what was needed to prevail.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
been afforded ample opportunity to submit additional evidence 
in support of his claim.  Moreover, he is represented by an 
attorney who has knowledge of the process and presumably has 
seen to it that all pertinent available evidence has been 
provided.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4 (2008).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including STRs.  38 C.F.R. §§ 4.2, 4.41 
(2008).  The determination of whether an increased evaluation 
is warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.3 (2008).

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.  See also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

PTSD

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

38 C.F.R. Part 4, Diagnostic Code 9411.

Background and Analysis

Service connection for PTSD was granted upon rating decision 
in June 2004, and a 30 percent rating was assigned, effective 
from January 15, 2004, the date that the Veteran's claim was 
filed.  

An examination was conducted by VA in March 2004.  At that 
time, the Veteran reported having recurrent and intrusive 
distressing thoughts and recollections of the traumatic 
events that he had experienced in Vietnam.  These occurred on 
a weekly basis.  He also had recurrent dreams of firefights 
that had occurred in Vietnam approximately once per month.  
He made efforts to avoid thoughts, feelings, and 
conversations that were associated with the traumatic events 
as well as activities that would arouse recollections.  He 
had markedly diminished interest in significant activities 
and feelings of detachment from others.  He had a restricted 
range of affect and stated that he had difficulty staying 
asleep when he went to bed.  He was able to sleep about four 
to five hours per night, but sometimes needed to sleep during 
the day due to his work schedule.  He also complained of 
irritability or outbursts of anger approximately once per 
month, and reported being hypervigilant.  On mental status, 
he evidenced no impairment in his thought processes or 
communication ability.  There were no delusions, 
hallucinations or inappropriate behavior.  He was able to 
make adequate eye contact with the examiner.  He did not have 
suicidal or homicidal thoughts, plans or intent.  He was able 
to maintain personal hygiene and other basic activities of 
daily living.  He was oriented to person, place and time, but 
said that it was Friday when the examination was actually 
performed on a Thursday.  He evidenced some impairment of his 
ability to concentrate and in both long and short term 
memory.  He did not engage in obsessive or ritualistic 
behavior that would interfere with routine activities.  Rate 
and flow of speech were appropriate, with no panic attacks.  
His mood during the examination was characterized by mild 
anxiety.  He had mild impairment of impulse control, losing 
his temper about once per month.  He also reported a 
decreased libido.  The diagnosis was PTSD, chronic.  The 
Global Assessment of Functioning (GAF) score was 65.  The 
examiner found that the Veteran could manage his own funds.  
Based on the examination the examiner indicated that there 
was mild impairment of social and industrial functioning as a 
result of the PTSD.

Private and VA records dated subsequent to the 2004 
examination are dated through 2008 and essentially reflect 
treatment for other conditions.  There is no evidence that 
there is any change in the PTSD as recorded on that 
aforementioned examination.

For the Veteran to warrant a 50 percent rating for his PTSD 
he would have to demonstrate symptoms such as a flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The VA examination shows that he demonstrates 
some impairment in short term memory and some impairment of 
concentration.  He also had some mild anxiety and sleep 
disturbances, but was able to sleep up to five hours per day.  
He has not demonstrated a flattened affect, problems with his 
speech patterns, panic attacks, difficulty in understanding 
complex commands, impaired judgment or abstract thinking, 
many symptoms of which he would have to manifest in order to 
meet the criteria for a 50 percent rating for PTSD.  Under 
these circumstances, as he has not met the criteria for a 
higher rating, his appeal must be denied.

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson, supra, for discrete intervals based on changes in 
levels of symptomatology are not warranted.  The highest 
evaluation warranted at any time during the pendency of the 
appeal is the presently assigned disability rating.  In the 
absence of clinical evidence demonstrating the criteria 
required for a higher disability rating, an increased 
evaluation is not warranted.

Service Connection - In General

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis and organic diseases of the 
central nervous system, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  If a Veteran was exposed to a herbicide 
agent during active military, naval, or air service, certain 
diseases shall be service connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service.  The diseases are set forth in 
38 C.F.R. § 3.309(e).  Aside from these presumptive 
provisions, service connection might be established by 
satisfactory proof of direct service connection.  See Combee 
v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2001) 
are also not satisfied, then the Veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

"When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Background and Analysis

The Veteran is claiming service connection for numerous 
disorders, including a chronic sinus disorder, chronic IBS, a 
chronic sleep disorder, a chronic skin disorder, a chronic 
bilateral knee disorder, a chronic disorder of the upper 
extremities, a disability manifested by tremors of the hands 
and a chronic low back disorder.  Two of these disorders, the 
skin disability and tremors of the hands, he claims as being 
related to exposure to the defoliant Agent Orange during 
service.  Additionally, he claims IBS as being secondary to 
his PTSD and the disability manifested by tremors of the 
hands to be related to service connected malaria.  

After review of the entire evidence of record, which includes 
private and VA treatment records as well as VA examinations 
conducted in April 2004, March 2005, August 2008 and December 
2008, the Board is of the conclusion that there is no basis 
to establish service connection for any of these claimed 
conditions.

Regarding service connection for the sinus disorder, sleep 
disorder, bilateral knee disorder, upper extremity disorder, 
and back disorder, it is noted that review of the STRs shows 
no complaint or manifestation of any of these disabilities 
while the Veteran was on active duty.  There are no 
postservice complaints and/or diagnoses of any these 
disorders until many years after service.  And, no specific 
sinus disorder or upper extremity disorder has been reported 
at any time.  (Note: In 2007, VA examiner noted that the 
Veteran exhibited some wheezing when in the cold, but this 
was not noted to be a chronic sinus disorder.  It was felt 
that the Veteran exhibited cold sensitivity.  At any rate, 
this is not a chronic sinus disorder that is shown to be of 
service origin.)  

Postservice medical records show treatment dating from 
approximately 1999.  In a November 2004 statement, the 
Veteran's private doctor of osteopathy noted that the Veteran 
had first been seen in 1999.  He suffered from intention 
tremors and had a GI bleed at the time.  He had chronic low 
back problems and pain.  His symptoms had progressively 
worsened throughout the last couple of years.  There was 
increased fatigue and weakness.  He also had a chronic skin 
condition on his left arm.  He also had arthritis of the 
knees which had worsened.  Also on file is a private doctor's 
letter written in July 2004.  He indicated that he had 
started treating the Veteran in 2001 and that many of the 
Veteran's complaints had started from service.  Knee problems 
from jumping out of a helicopter and other disorders 
similarly related to in-service incidents.  It is noted that 
this doctor knew the Veteran since 1999.  It is further noted 
that mere recitation of an uncorroborated medical history 
does not constitute competent medical evidence of connection 
with service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
Moreover, appellant is not competent to relate reported in-
service events to currently demonstrated impairment.

Additional private medical records from 2003, to include 
neurological examinations and magnetic resonance imaging 
(MRI) show degenerative disc disease in multiple levels.  It 
was noted on more than one occasion that the Veteran related 
that his back problems began during service.  On at least one 
occasion, the Veteran attributed his back pain to carrying 
heavy loads during service.  

Clearly, while the Veteran said that his back problems began 
during service, this doctor did not begin to treat the 
Veteran until 1999 many years after service.  As noted that 
the mere recitation of an uncorroborated medical history does 
not constitute competent medical evidence of a connection 
with service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
The Veteran has manifested degenerative changes in his lumbar 
spine, but these findings date from the 2003 MRI study 
mentioned above, which is not within the one year presumptive 
period for arthritis.  Neither is there a medical opinion 
relating any of these remote disabilities with the Veteran's 
period of active duty.  Moreover, at the time of VA 
examination in December 2008, the examiner noted that the 
STRs were negative for treatment for back pain, to include 
the separation examination report.  She noted that while the 
Veteran related one episode where he was thrown backwards 
after a grenade went off, he did not describe any memory of 
any back symptoms following that incident and kept on with 
his regular combat duties.  She added that he did not 
describe seeking care for his back until more recent years.  
She pointed out that he was able to golf and play tennis in 
earlier years.  Had he had a back problem dating back to 
military service, she expected that he would not have been 
able to do this.  Additionally, there was no documentation of 
any treatment for back pain in the years soon after his 
discharge.  Therefore, continuity was not established.  For 
these reasons, she opined that it was less than likely that 
his current low back condition was related to military 
service.  

The evidence reflects that no back disorder was shown during 
service or for many years thereafter.  Similarly, no knee 
problems were noted in service or until many years after 
service.  As such, service connection for low back and 
bilateral knee disorders must be denied.

Regarding the Veteran's claim for a chronic skin disorder, it 
is noted that the STRs show that he was treated for tinea 
cruris while on active duty in May 1970.  More recently, in 
2001, he was found to have a rash on his left arm, which he 
believes is related to exposure to Agent Orange while on 
active duty.  An examination was conducted by VA in April 
2004 that included a diagnosis of xerosis.  Subsequently 
dated private and VA records primarily reflect treatment for 
other conditions.  At any rate, the xerosis is not a 
disability that may be presumed to be related to Agent Orange 
exposure.  At the time of the examination the examiner 
commented that no tinea cruris could be identified and that 
the current skin disorder was less likely than not related to 
tinea cruris for which the Veteran was treated during 
service.  Under these circumstances, as the Veteran does not 
have a skin disorder that may be related to service or to 
Agent Orange exposure during service, the claim must be 
denied.

The Veteran is also seeking service connection for a 
disability manifested by tremors of the hands, which he 
believes is related to either Agent Orange exposure or to his 
service-connected malaria.  Review of the records shows no 
complaints of hand tremors during service.  Such was first 
noted many years after service by a private physician in 
1999.  And, on examination by VA in March 2005, the examiner 
rendered an opinion that the hand tremors that the Veteran 
was experiencing were not related to nor aggravated by his 
service-connected malaria.  Hand tremors are not disabilities 
for which service connection may be presumed as being due to 
Agent Orange exposure.  Under these circumstances, service 
connection must be denied.  It is noted that there is no 
clear competent evidence of any other impairment of the upper 
extremities except these tremors.  As such, there is no 
bilateral arm disorder to service connect.

Finally, the Veteran is experiencing IBS that, he believes, 
is related to his service-connected PTSD.  Review of the 
record shows no complaints or manifestations of a chronic GI 
disorder while the Veteran was on active duty.  He was 
treated for a GI bleed on hospitalization by VA in August 
2004.  At that time, there was no opinion rendered of a 
relationship with service or to either of the Veteran's 
service connected disabilities.  On examination by VA in 
April 2004, the examiner commented that the Veteran's 
symptoms of abdominal pain and bowel irregularity were due to 
some mild IBS, but that the STRs showed no treatment for this 
disability.  After review of the evidence and medical 
literature, the examiner rendered an opinion that it was less 
likely than not that the Veteran's PTSD aggravated the IBS.  
More recent private records dated in 2007 reflects additional 
GI conditions (GERD, acid reflux, and hiatal hernia) for 
which service connection has been separately denied.  As IBS 
was not demonstrated during service or for many years 
thereafter, and as this condition was deemed not to be 
associated with PTSD, service connection is denied.


	(CONTINUED ON NEXT PAGE)





ORDER

An initial rating for PTSD in excess of the current 30 
percent disability rating is denied.

Service connection for a chronic sinus disorder is denied.

Service connection for IBS, including as secondary to 
service-connected PTSD, is denied.

Service connection for a chronic sleep disorder is denied.

Service connection for a chronic skin disorder, secondary to 
exposure to Agent Orange, is denied.

Service connection for a chronic bilateral knee disorder is 
denied.

Service connection for a chronic bilateral arm disorder is 
denied.

Service connection for tremors of the hands, secondary to 
Agent Orange, or service-connected malaria, is denied.

Service connection for a low back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


